PER CURIAM.
Clarence Davis (Davis) appeals from his sentence, claiming his judgment and sentencing guidelines scoresheet were never corrected to reflect the fact that attempted armed robbery with a firearm is a second-degree rather than a first-degree felony. The State properly admitted the clerical error below, and admits the error on appeal. §§ 812.13(2)(a), 777.04(4)(d), Fla.Stat. (1993). Davis also contends the scoresheet incorrectly scored the charge that was nolle prossed as part of a negotiated plea agreement. While we agree with Davis’ arguments on appeal, we note that these clerical errors do not affect the substance of his negotiated plea and sentence. Accordingly, we affirm Davis’ judgment and sentence but remand with instructions that the clerical errors in the judgment and scoresheet be corrected.
BOOTH, LAWRENCE and VAN NORTWICK, JJ., concur.